DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

14. The biological information measurement apparatus according to Claim 1, wherein the attached state detection unit is further configured to stop, at least temporarily, the measurement of biological information by the biological information measurement unit, if the detection signal obtained during the detection of the state of attachment satisfies a condition corresponding to an abnormal state of attachment.
15. The biological information measurement apparatus according to Claim 1, wherein the attached state detection unit is further configured to start the measurement of biological information by the biological information measurement unit if the detection signal obtained during the detection of the state of attachment satisfies a condition corresponding to a normal state of attachment.
16. The biological information measurement apparatus according to Claim 1, wherein the second input signal has a signal waveform which is different from a signal waveform of a noise signal.


Allowable Subject Matter
Claims 1, 4-18, 20-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention is directed towards a biological information measuring device, the method of controlling the device and a recoding medium to store instructions of controlling the device. The prior art fails to anticipate and/or render obvious to the claimed invention as they do not disclose a:
the switching unit changes at least part of connections among the plurality of electrodes, the first signal applying unit, the second signal applying unit, and the relation detection unit, such that the detection signal detected by the first electrode and the detection signal detected by the second electrode are supplied to the relation detection unit in the first connection state, and that the first input signal and the detection signal detected by the second electrode are supplied to the relation detection unit in the second connection state, wherein the relation detection unit detects a first relation signal indicating a relative relationship between the detection signal detected by the first electrode and the detection signal detected by the second electrode during the measurement of biological information, and a second relation signal indicating the relative relationship between the first input signal and the detection signal detected by the second electrode during the detection of the state of attachment, wherein the biological information measurement unit measures the biological information based on the first relation signal, and wherein the attached state detection unit detects the state of attachment based on the second relation signal, as claimed in claims 1, 9, 17 and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792